Exhibit 10.2

 

 

 

DIRECTORS’ DEFERRED COMPENSATION PLAN II

(Amended and Restated effective September 4, 2008)

 

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

Definitions

As used in this Plan, the following terms shall have the meanings herein
specified:

1.1 Business Combination - shall have the meaning provided herein at
Section 1.3(c).

1.2 Cash Unit - shall mean the entry in a Deferred Compensation Account of a
credit equal to One Dollar ($1.00).

1.3 Change in Control - shall mean the occurrence of any of the following
events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of 1934, as amended) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 20% or more of either (1) the then-outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or
(2) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, for purposes
of this Section (a), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any company controlled by, controlling
or under common control with the Company, or (D) any acquisition by any entity
pursuant to a transaction that complies with Sections (c)(1), (c)(2) and (c)(3)
of this definition;

(b) Individuals who, as of January 1, 2005, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions

 

1



--------------------------------------------------------------------------------

as their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (2) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
such Business Combination; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

1.4 Committee - shall mean the Governance Committee of the Board of Directors of
Sunoco, Inc.

1.5 Company - shall mean Sunoco, Inc., a Pennsylvania corporation. The term
“Company” shall include any successor to Sunoco, Inc., any subsidiary or
affiliate which has adopted the Plan, or a corporation succeeding to the
business of Sunoco, Inc., or any subsidiary or affiliate by merger,
consolidation, liquidation or purchase of assets or stock or similar
transaction.

1.6 Compensation - shall mean those fees and retainers payable by the Company to
a Participant in consideration for his or her service as a Director.

1.7 Deferred Compensation Account - shall mean, with respect to any Participant,
the total amount of the Company’s liability for payment of voluntary deferred
compensation to the Participant under this Plan, including any accumulated
interest and/or Dividend Equivalents.

1.8 Deferred Payment Election Form - shall mean and refer to the written
election by a Participant, in the form prescribed by the Committee, to
voluntarily defer the payment of all or a portion of such Participant’s
Compensation under this Plan pursuant to Article II hereof.

1.9 Director - shall mean a member of the Board of Directors of Sunoco, Inc.

1.10 Dividend Equivalent - shall mean the entry in a Deferred Compensation
Account or a Restricted Deferred Compensation Account of a dividend credit with
respect to a Share Unit, each Dividend Equivalent being equal to the dividend
paid from time to time on a Share.

1.11 Incumbent Board - shall have the meaning provided herein at Section 1.3(b).

1.12 Interest Equivalent - shall mean the entry in a Deferred Compensation
Account of an interest credit with respect to a Cash Unit, compounded on the
basis of the balance in the Participant’s Deferred Compensation Account,
applying the interest factor approved by the Committee each year for such
purpose.

 

2



--------------------------------------------------------------------------------

1.13 Outstanding Company Common Stock - shall have the meaning provided herein
at Section 1.3(a).

1.14 Outstanding Company Voting Securities - shall have the meaning provided
herein at Section 1.3(a).

1.15 Participant - shall mean a Director who has elected to defer the receipt of
compensation or a Director who is required to defer the receipt of the
Restricted Share Units in accordance with the terms of this Plan.

1.16 Person - shall have the meaning provided herein at Section 1.3(a).

1.17 Plan - shall mean this Directors’ Deferred Compensation Plan II, as it may
be amended from time to time, and shall be effective for deferrals of
Compensation pursuant to Article III and crediting of Restricted Share Units
pursuant to Article IV, for periods beginning after December 31, 2004.

1.18 Restricted Deferred Compensation Account - shall mean, with respect to any
Participant, the total amount of the Company’s liability for payment of
Restricted Share Units to the Participant under this Plan.

1.19 Restricted Share Unit - shall mean the entry in a Restricted Deferred
Compensation Account of a credit equal to one Share that will be restricted
until death, retirement or termination of Board service.

1.20 Share - shall mean a share of the Company’s authorized voting Common Stock
($1.00 par value per share) and any share or shares of stock of the Company
hereafter issued or issuable in substitution or exchange for each such share.

1.21 Share Unit - shall mean the entry in a Deferred Compensation Account of a
credit equal to one Share.

ARTICLE II

Voluntary Deferral of Directors’ Compensation

2.1 Election to Defer. Prior to the beginning of each calendar year beginning
after December 31, 2004, a Participant may elect to defer all or a portion of
the Compensation attributable to services to be performed by the Participant in
the next succeeding calendar year, by filing a written notice of election with
the Committee on the form(s) prescribed by the Committee. Any such deferral
election shall apply only to Compensation attributable to services to be
performed on or after the first day of the calendar year following the calendar
year in which the election is received by the Committee. An election to defer,
made in accordance with this Article II shall be irrevocable as of December 31
of the year preceding the calendar year in which the Participant earns the
Compensation. All elections made by Directors on or before December 31, 2004
with respect to Compensation earned in calendar year 2005 shall be treated as
made under the Plan (and not under the Directors’ Deferred Compensation Plan I),
and such elections to the extent inconsistent with the terms of the Plan, shall
be limited by and administered in accordance with, the terms of the Plan. A
separate election form shall be filed for each calendar year. The deferral
election form(s) also will permit the Participant to specify:

(a) the percentage of Compensation to be deferred;

(b) the form of deferral, being either Cash Units, Share Units, or a combination
of the two and the percentage allocations of such; and

 

3



--------------------------------------------------------------------------------

(c) the designation of a beneficiary as set forth in Article V.

2.2 Amount of Deferral The amount of Compensation to be deferred shall be
designated by the Participant as a percentage of the Director’s Compensation in
multiples of five percent (5%) but shall not be less than ten percent (10%).

2.3 Time of Election An election to defer must be filed and received by the
Committee by the end of the calendar year preceding the calendar year in which
the services are performed to which the Compensation is attributable. A new
Director may also elect to defer Compensation attributable to his or her first
year of Board service prior to the commencement of his or her term in office,
and such election shall be irrevocable as of the date immediately preceding such
Director’s commencement of his or her term in office.

ARTICLE III

Voluntary Deferred Compensation Accounts

3.1 Creation of Voluntary Deferred Compensation Accounts. Compensation deferred
hereunder shall be credited to a Deferred Compensation Account established by
the Company for each Participant. The Participant must elect to convert the
deferred compensation to either Cash Units or Share Units, which shall be
credited to a Participant’s Deferred Compensation Account as set forth in the
Plan.

3.2 Crediting Share Units. Share Units shall be credited to a Participant’s
Deferred Compensation Account at the time the Compensation would otherwise have
been paid had no election to defer been made. The number of Share Units to be
credited to the Deferred Compensation Account shall be determined by dividing
the Compensation by the average closing price for Shares as published in the
Wall Street Journal under the caption “New York Stock Exchange Composite
Transactions” for the period of ten (10) trading days immediately prior to the
day on which the Compensation would otherwise have been paid. Any fractional
Share Units shall also be credited to a Participant’s Deferred Compensation
Account. The number of Share Units in a Deferred Compensation Account shall be
appropriately adjusted by the Committee in the event of changes in the Company’s
outstanding common stock by reason of a stock dividend or distribution,
recapitalization, merger, consolidation, split-up, combination, exchange of
shares or the like, and such adjustments shall be conclusive. Share Units shall
not entitle any person to the rights of a stockholder.

3.3 Crediting Cash Units. Cash Units shall be credited to a Participant’s
Deferred Compensation Account at the time Compensation would otherwise have been
paid had no election to defer been made.

3.4 Crediting Dividend Equivalents. For Share Units, the Company shall credit
the Participant’s Deferred Compensation Account with Dividend Equivalents being
equal to the dividends declared on the Company’s Shares. The crediting shall
occur as of the date on which said dividends are paid. The number of Share Units
to be credited to the Deferred Compensation Account shall be calculated by
dividing the Dividend Equivalents by the average closing price for Shares as
published in the Wall Street Journal (under the caption “New York Stock Exchange
Composite Transactions”) or any other publication selected by the Committee for
the period of ten (10) trading days immediately prior to the day on which the
dividends are paid on the Company’s Shares. Any fractional Share Units shall
also be credited to a Participant’s Deferred Compensation Account.

 

4



--------------------------------------------------------------------------------

3.5 Crediting Interest Equivalents. For Cash Units credited to their Deferred
Compensation Accounts, the Company shall credit the Participant’s Deferred
Compensation Account on a quarterly basis with an Interest Equivalent.

3.6 Share Unit Conversion. Immediately upon termination of Board service, and so
prior to the commencement of any payout or distribution of any amounts
hereunder, a Participant may make a one-time election to convert to Cash Units
all or a portion of the balance of Share Units in such Participant’s Deferred
Compensation Account. Any Share Units so converted to Cash Units as a result of
this one-time conversion election shall be valued at the average closing price
for Shares as published in the Wall Street Journal (under the caption “New York
Stock Exchange Composite Transactions”) or any other publication selected by the
Committee for the period of ten (10) trading days immediately prior to such
one-time conversion election.

3.7 Time of Payment.

(a) Benefit Commencement Date. Except as provided in Article VII hereof, all
payments of a Participant’s Deferred Compensation Account shall be made on the
first day of the calendar year following the date of the Participant’s
separation from Board service. Upon the death of a Director or former Director
prior to the final payment of all amounts credited to his or her Deferred
Compensation Account, the balance of his or her Deferred Compensation Account
shall be paid in accordance with Article V, on the later of the first day of the
calendar year following the year of death, or the date that is thirty (30) days
after the Participant’s death.

Notwithstanding the foregoing, and except as provided in Article VII, in no
event shall any payment or distribution be made within six (6) months of the
Compensation being earned or awarded.

(b) 2007 Transition Election. Notwithstanding Section 3.7(a), pursuant to
Section 3.02 of IRS Notice 2006-79, as modified by Section 3.01(B)(1) of IRS
Notice 2007-86, a Participant who will attain age 72 on or before December 31,
2010, may elect, with respect to amounts in the Participant’s Deferred
Compensation Account that are not otherwise payable in 2007, to receive payment
of such amounts on June 25, 2008, by filing a written notice of election with
the Committee on the form(s) prescribed by the Committee on or before
December 14, 2007. Notwithstanding the second sentence of Section 3.8, with
respect to amounts to be distributed on June 25, 2008 pursuant to this
transition election, (1) a Participant may elect, by filing a written notice of
election with the Committee on the form(s) prescribed by the Committee on or
before December 14, 2007, to have all or any portion of Share Units converted to
Cash Units on January 2, 2008, with Share Units so converted valued at the
average closing price for Shares as published in the Wall Street Journal (under
the caption “New York Stock Exchange Composite Transactions”) or any other
publication selected by the Committee for the period of ten (10) trading days
immediately prior to January 1, 2008, and (2) Share Units not so converted shall
be valued at the average closing price for Shares as published in the Wall
Street Journal (under the caption “New York Stock Exchange Composite
Transactions”) or any other publication selected by the Committee for the period
of ten (10) trading days immediately prior to June 25, 2008.

(c) 2008 Transition Election. Notwithstanding Section 3.7(a), pursuant to
Section 3.02 of IRS Notice 2006-79, as modified by Section 3.01(B)(1) of IRS
Notice 2007-86, a

 

5



--------------------------------------------------------------------------------

Participant may elect, with respect to amounts in the Participant’s Deferred
Compensation Account that are not otherwise payable in 2008, to receive payment
of such amounts on June 25, 2009, by filing a written notice of election with
the Committee on the form(s) prescribed by the Committee on or before December
12, 2008. Notwithstanding the second sentence of Section 3.8, with respect to
amounts to be distributed on June 25, 2009 pursuant to this transition election,
(1) a Participant may elect, by filing a written notice of election with the
Committee on the form(s) prescribed by the Committee on or before December 12,
2008, to have all or any portion of Share Units converted to Cash Units on
January 2, 2009, with Share Units so converted valued at the average closing
price for Shares as published in the Wall Street Journal (under the caption “New
York Stock Exchange Composite Transactions”) or any other publication selected
by the Committee for the period of ten (10) trading days immediately prior to
January 1, 2009, and (2) Share Units not so converted shall be valued at the
average closing price for Shares as published in the Wall Street Journal (under
the caption “New York Stock Exchange Composite Transactions”) or any other
publication selected by the Committee for the period of ten (10) trading days
immediately prior to June 25, 2009.

3.8 Method of Payment. A Participant in this portion of the Plan shall receive
payment in a lump sum in cash all deferred compensation credited to such
Participant’s Deferred Compensation Account. Share Units credited to the
Participant’s Deferred Compensation Account shall be valued at the average
closing price for Shares as published in the Wall Street Journal (under the
caption “New York Stock Exchange Composite Transactions”) or any other
publication selected by the Committee for the period of ten (10) trading days
immediately prior to each new calendar year.

ARTICLE IV

Restricted Deferred Compensation Accounts

4.1 Creation of Restricted Deferred Compensation Accounts. Compensation deferred
under this Article IV shall be credited to a Restricted Deferred Compensation
Account established by the Company for each Participant.

4.2 Crediting Share Units. If the Committee elects to do so, prior to the year
for which the amount will be credited, for each year beginning after
December 31, 2004, in conjunction with either the Participant’s election or
re-election to the Board, a yearly dollar amount (“Yearly Credit”) will be
credited to a Participant’s Restricted Deferred Compensation Account in the form
of Restricted Share Units. The number of Restricted Share Units credited to a
Participant’s Restricted Deferred Compensation Account shall be determined by
dividing the Yearly Credit by the average closing price for Shares as published
in the Wall Street Journal (under the caption “New York Stock Exchange Composite
Transactions”) or any other publication selected by the Committee for the period
of ten (10) trading days immediately prior to the Company’s annual meeting. Any
fractional Restricted Share Units shall also be credited to a Participant’s
Restricted Deferred Compensation Account. The number of Restricted Share Units
in a Restricted Deferred Compensation Account shall be appropriately adjusted by
the Committee in the event of changes in the Company’s outstanding common stock
by reason of a stock dividend or distribution, recapitalization, merger,
consolidation, split-up, combination, exchange of shares or the like, and such
adjustments shall be conclusive. Restricted Share Units shall not entitle any
person to the rights of a stockholder.

 

6



--------------------------------------------------------------------------------

4.3 Crediting Dividend Equivalents. The Company shall credit the Participant’s
Restricted Deferred Compensation Account with Dividend Equivalents being equal
to the dividends declared on the Company’s Shares. The crediting shall occur as
of the date on which said dividends are paid. The number of Restricted Share
Units to be credited to the Restricted Deferred Compensation Account shall be
calculated by dividing the Dividend Equivalents by the average closing price for
Shares as published in the Wall Street Journal (under the caption “New York
Stock Exchange Composite Transactions”) or any other publication selected by the
Committee for the period of ten (10) trading days immediately prior to the day
on which the dividends are paid on the Company’s Shares. Any fractional
Restricted Share Units shall also be credited to a Participant’s Restricted
Deferred Compensation Account.

4.4 Restricted Share Unit Conversion. Immediately upon termination of Board
service, and so prior to the commencement of any payout or distribution of any
amounts hereunder, a Participant may make a one-time election to convert to Cash
Units all or a portion of the balance of Restricted Share Units in such
Participant’s Restricted Deferred Compensation Account. Any Restricted Share
Units so converted to Cash Units as a result of this one-time conversion
election shall be valued at the average closing price for Shares as published in
the Wall Street Journal (under the caption “New York Stock Exchange Composite
Transactions”) or any other publication selected by the Committee for the period
of ten (10) trading days immediately prior to such one-time conversion election.

4.5 Time of Payment.

(a) Benefit Commencement Date. Except as provided in Article VII hereof, all
payments of a Participant’s Restricted Deferred Compensation Account shall be
made on the first day of the calendar year following the date of the
Participant’s separation from Board service. Upon the death of a Director or
former Director prior to the final payment of all amounts credited to his or her
Restricted Deferred Compensation Account, the balance of his or her Restricted
Deferred Compensation Account shall be paid in accordance with Article V, on the
later of the first day of the calendar year following the year of death, or the
date that is thirty (30) days after the Participant’s death.

Notwithstanding the foregoing, and except as provided in Article VII, in no
event shall any payment or distribution be made within six (6) months of the
Compensation being earned or awarded.

(b) 2007 Transition Election. Notwithstanding Section 4.5(a), pursuant to
Section 3.02 of IRS Notice 2006-79, as modified by Section 3.01(B)(1) of IRS
Notice 2007-86, a Participant who will attain age 72 on or before December 31,
2010, may elect, with respect to amounts in the Participant’s Restricted
Deferred Compensation Account that are not otherwise payable in 2007, to receive
payment of such amounts on June 25, 2008, by filing a written notice of election
with the Committee on the form(s) prescribed by the Committee on or before
December 14, 2007. Notwithstanding the second sentence of Section 4.6, with
respect to amounts to be distributed on June 25, 2008 pursuant to this
transition election, (1) a Participant may elect, by filing a written notice of
election with the Committee on the form(s) prescribed by the Committee on or
before December 14, 2007, to have all or any portion of Share Units converted to
Cash Units on January 2, 2008, with Share Units so converted valued at the
average closing price for Shares as published in the Wall Street Journal (under
the caption “New York Stock Exchange Composite Transactions”) or any other
publication selected by the Committee for the period of ten (10) trading days
immediately prior to January 1, 2008, and (2) Share Units not so

 

7



--------------------------------------------------------------------------------

converted shall be valued at the average closing price for Shares as published
in the Wall Street Journal (under the caption “New York Stock Exchange Composite
Transactions”) or any other publication selected by the Committee for the period
of ten (10) trading days immediately prior to June 25, 2008.

(c) 2008 Transition Election. Notwithstanding Section 4.5(a), pursuant to
Section 3.02 of IRS Notice 2006-79, as modified by Section 3.01(B)(1) of IRS
Notice 2007-86, a Participant may elect, with respect to amounts in the
Participant’s Restricted Deferred Compensation Account that are not otherwise
payable in 2008, to receive payment of such amounts on June 25, 2009, by filing
a written notice of election with the Committee on the form(s) prescribed by the
Committee on or before December 12, 2008. Notwithstanding the second sentence of
Section 4.6, with respect to amounts to be distributed on June 25, 2009 pursuant
to this transition election, (1) a Participant may elect, by filing a written
notice of election with the Committee on the form(s) prescribed by the Committee
on or before December 12, 2008, to have all or any portion of Share Units
converted to Cash Units on January 2, 2009, with Share Units so converted valued
at the average closing price for Shares as published in the Wall Street Journal
(under the caption “New York Stock Exchange Composite Transactions”) or any
other publication selected by the Committee for the period of ten (10) trading
days immediately prior to January 1, 2009, and (2) Share Units not so converted
shall be valued at the average closing price for Shares as published in the Wall
Street Journal (under the caption “New York Stock Exchange Composite
Transactions”) or any other publication selected by the Committee for the period
of ten (10) trading days immediately prior to June 25, 2009.

4.6 Method of Payment. Participant shall receive payment in a lump sum in cash
all deferred compensation credited to the Participant’s Restricted Deferred
Compensation Account. Share Units credited to the Participant’s Restricted
Deferred Compensation Account shall be valued at the average closing price for
Shares as published in the Wall Street Journal (under the caption “New York
Stock Exchange Composite Transactions”) or any other publication selected by the
Committee for the period of ten (10) trading days immediately prior to each new
calendar year.

ARTICLE V

Designation of Beneficiaries

5.1 Designation of Beneficiary. The Participant shall name one or more
beneficiaries and contingent beneficiaries to receive any payments due
Participant at the time of death. No designation of beneficiaries shall be valid
unless in writing signed by the Participant, dated and filed with the Committee
during the lifetime of such Participant. A subsequent beneficiary designation
will cancel all beneficiary designations signed and filed earlier under this
Plan, and such new beneficiary designation shall be applied to all amounts
previously credited to the Participant’s Deferred Compensation Account (or
Restricted Deferred Compensation Account, as the case may be), as well as to any
amounts to be credited to such Participant’s Deferred Compensation Account (or
Restricted Deferred Compensation Account, as the case may be), prospectively. In
case of a failure of designation, or the death of the designated beneficiary
without a designated successor, distribution shall be paid in one lump sum to
the estate of the Participant.

5.2 Spouse’s Interest. The interest in any amounts hereunder of a spouse who has
predeceased the Participant shall automatically pass to the Participant and
shall not be

 

8



--------------------------------------------------------------------------------

transferable by such spouse in any manner, including but not limited to such
spouse’s will, nor shall such interest pass under the laws of intestate
succession.

5.3 Survivor Benefits. Upon the Participant’s death, any balances in the
Participant’s Deferred Compensation Account and Restricted Deferred Compensation
Account shall be paid in a lump sum to the designated beneficiary(ies).

ARTICLE VI

Source of Payments

All payments of deferred compensation shall be paid in cash from the general
funds of the Company and the Company shall be under no obligation to segregate
any assets in connection with the maintenance of a Deferred Compensation Account
or Restricted Deferred Compensation Account, nor shall anything contained in
this Plan nor any action taken pursuant to the Plan create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
Participant. Title to the beneficial ownership of any assets, whether cash or
investments, which the Company may designate to pay the amount credited to the
Deferred Compensation Account or a Restricted Deferred Compensation Account
shall at all times remain in the Company and Participant shall not have any
property interest whatsoever in any specific assets of the Company.
Participant’s interest in the Deferred Compensation Account or a Restricted
Deferred Compensation Account shall be limited to the right to receive payments
pursuant to the terms of this Plan and such rights to receive shall be no
greater than the right of any other unsecured general creditor of the Company.

ARTICLE VII

Change in Control

7.1 Effect of Change in Control on Payment. Upon the occurrence of a Change in
Control (provided that the Change in Control is also a change in control for
purposes of IRC Section 409A, and the regulations issued thereunder), the
balance of a Participant’s Deferred Compensation Account and Restricted Deferred
Compensation Account attributable to Compensation for services performed in
calendar years beginning after December 31, 2007, determined as of the valuation
date immediately preceding the Change in Control, shall be distributed to the
Participant in a single lump sum payment.

7.2 Amendment on or after Change in Control. On or after a Change in Control, or
before, but in connection with, a Change in Control, no action, including by way
of example and not of limitation, the amendment, suspension or termination of
the Plan, shall be taken which would adversely affect the rights of any
Participant or the operation of this Article VII with respect to the balance in
the Participant’s Accounts immediately before such action.

7.3 Attorney’s Fees. The Company shall pay all legal fees and related expenses
incurred by or with respect to a Participant during his lifetime or within ten
(10) years after his death in seeking to obtain or enforce any payment, benefit
or right such Participant may be entitled to under the Plan after a Change in
Control. Reimbursement shall be made on or before the close of the calendar year
following the calendar year in which the expense was incurred. The amount of
expenses eligible for reimbursement under this provision in one calendar year
may not affect the amount of expenses eligible for reimbursement under this
provision in any other

 

9



--------------------------------------------------------------------------------

calendar year. The Participant (or the Participant’s representative) shall
reimburse the Company for such fees and expenses at such time as a court of
competent jurisdiction, or another independent third party having similar
authority, determines that the Participant’s (or the Participant’s
representative’s) claim was frivolously brought without reasonable expectation
of success on the merits thereof.

ARTICLE VIII

Amounts Taxable under IRC Section 409A

Upon a determination that any amounts deferred under the Plan are included in
the gross income of a Participant pursuant to IRC Section 409A, as amended, and
the regulations issued thereunder, such amounts shall be distributed to the
Participant.

ARTICLE IX

Nonalienation of Benefits

Participant shall not have the right to sell, assign, transfer or otherwise
convey or encumber in whole or in part the right to receive any payment under
this Plan except in accordance with Article V.

ARTICLE X

Acceptance of Terms

The terms and conditions of this Plan shall be binding upon the heirs,
beneficiaries and other successors in interest of Participant to the same extent
that said terms and conditions are binding upon the Participant.

ARTICLE XI

Administration of the Plan

The Plan shall be administered by the Committee, which may make such rules and
regulations and establish such procedures for the administration of this Plan as
it deems appropriate. In the event of any dispute or disagreements as to the
interpretation of this Plan or of any rule, regulation or procedure or as to any
questioned right or obligation arising from or related to this Plan, the
decision of the Committee shall be final and binding upon all persons.

ARTICLE XII

Termination and Amendment

The Plan may be terminated at any time by the Board of Directors of Sunoco, Inc.
and may be amended at any time by the Committee provided, however, that no such
amendment or termination shall adversely affect the rights of Participants or
their beneficiaries with respect to amounts credited to Deferred Compensation
Accounts or Restricted Deferred Compensation Accounts prior to such amendment or
termination, without the written consent of the Participant.

 

10



--------------------------------------------------------------------------------

ARTICLE XIII

Construction

In the case any one or more of the provisions contained in this Plan shall be
invalid, illegal or unenforceable in any respect the remaining provisions shall
be construed in order to effectuate the purposes hereof and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

ARTICLE XIV

Governing Law

This Plan shall be construed in accordance with and governed by the laws of the
Commonwealth of Pennsylvania.

 

11